Case 2:16-cv-00762-KM-MAH Document 116 Filed 04/09/21 Page 1 of 1 PageID: 1230

 CITY
  OF
         NEWARK              Mayor Ras J. Baraka
 Department of Law                                                                     A City We Can All Believe In


 Kenyatta K. Stewart, Esq.                                                         Wilson D. Antoine, Esq.
 Corporation Counsel                                                               Assistant Corporation Counsel
 920 Broad Street, Room 316                                                        antoinew@ci.newark.nj.us
 Newark, New Jersey 07102                                                          Dir: (973) 733-3114
 Offi: (973)733-3880
 Fax: (973)733-5394 - Civil Litigation Section

                                                                                    April 9, 2021,

 VIA CM/ECF
 Honorable Michael A. Hammer, U.S.M.J.
 Martin Luther King Building & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07101

          Re:       Aaron Hockaday v. City of Newark et. al.
                    Civ. No. 2:16-cv-762-KM-MAH

 Dear Judge Hammer:

         As Your Honor is aware, this office represents Defendants City of Newark, Luis
 Rivera and Antonio Armand (collectively, the “Newark Defendants”). I write this letter to
 respectfully request that a 120-day order be issued instead of a 60-day order. I anticipate
 that finalization of settlement will be delayed because (1) Plaintiff is currently living out-
 of-state; (2) the Pandemic will delay the normal operation of settlement finalization
 protocols; and (3) the undersigned is resigning effect, next week, and the new counsel on
 the matter is not yet registered with CM/ECF. The Newark Defendants thank Your Honor
 for giving time and attention to this matter.

                                                              Respectfully submitted,

                                                              KENYATTA K. STEWART
                                                              CORPORATION COUNSEL
                                                              Attorney for the Newark Defendants

                                                              By:      s/Wilson D. Antoine
                                                                       Wilson D. Antoine, Esq.
                                                                       Assistant Corporation Counsel

 Encl.


 CC: Counsel of Record (via CM/ECF)


  Fax: (973)353-8426 – Labor Section – Fax: (973)353-8498 – Contracts Section - Fax: (973)353-8497 – Executive Area
